DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the amended portions of the claim are not taught in the reference to Akman for the reasons presented in the interview. Specifically, Akman fails to teach “the network slice template indicates how to instantiate the network slice.”

Examiner’s Response: Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection following an updated search.
Examiner notes that the added reference in the updated rejection below clarifies the use of a template in instantiating a slice but asserts that Akman still teaches a network slice template i.e. a list of parameters for configuring a slice which includes the first instantiation of the slice, and has modified the cited portions of Akman to more clearly show the support. Examiner notes that in the interview, Examiner suggested more substance from the Applicant’s disclosure to be included in the claim that would distinguish the template and how the template is identified, and in the interview Examiner indicated that the template can be construed simply as a configuration for the slice, as is supported in Akman ¶0039 where configuration parameters are used to configure the slices and this configuration is modified to address problems with SLAs. The claimed “information identifying a network slice template” can be any information, and in Akman, the SLA and slice type information is sufficient to identify parameters or a “slice template” that corresponds to the SLA and that are to be modified as the SAF modifies specific 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 7-10, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1).

Regarding claim 1, Akman discloses:
A method, comprising: 
receiving, by a device, information identifying a network slice template associated with a network slice of a network, wherein the network slice is instantiated according to the network slice template [Figure 4A-4B shows SAF 400, considered device, and ¶0072 teaches receiving at least a slice type and SLA considered information identifying a “network slice template” see ¶0039 wherein the conditions in the SLA / slice type correspond to or identify specific parameters that are used in configuring the slice such as PRB utilization, MCS levels, DRX, etc. thus the slice is instantiated according to these parameters and these parameters ¶032, ¶0039,  are further modified ¶0073-78]; 
wherein the network slice template indicates parameters for the network slice and [¶0032, ¶0039 slice configured based on parameters or a template identified by SLAs as each SLA for the slice pertains to specific parameters to be configured to manage the slice]
determining, by the device and from the network slice template, a quality of service (QoS) profile for the network slice, wherein the QoS profile includes a plurality of performance metrics for corresponding QoS parameters associated with providing a service [¶0071-72, SAF determines, for each slice according to SLA and thus the corresponding parameters relevant to the slice, i.e. slice templates, KPI target values and threshold values, considered a QoS profile defining performance metrics for that slice associated with the slice’s service]; 
monitoring, by the device, performance of the network slice in association with the QoS profile [Figure 6-7. ¶0072-73, collect KPIs for each slice and monitor KPI based on target / threshold values see Figure 6 601-681, Figure 7 step 602-605 see ¶008 which specifies that monitoring KPIs means comparing against threshold, see also ¶0058-59 wherein resource allocation is monitored based on template i.e. SLA]; determining, by the device and based on performance information associated with the performance, that a performance indicator for a QoS parameter of the network slice is outside of a threshold range of a performance metric of the plurality of performance metrics [¶0075 determine slice SLAs are not met as in ¶0008 wherein comparing with threshold considered to result in being outside a range i.e. does not meet SLA requirements regarding KPIs, this is also done in ¶0058-59 based on resource distribution]; 
determining, by the device and based on the performance information and the QoS profile, a slice modification to the network slice template for the network slice, wherein the slice modification is configured to cause the performance indicator to be within the threshold range of the performance metric; and causing, by the device, a network slice orchestrator to update an instantiation of the network slice according to the slice modification and the network slice template [¶0072-75, update slice parameters i.e. slice template that configures the slice in order to meet SLA requirements e.g. redistributes slice resources, computes new slice resource parameters to realize slice resource parameters according to redistribution, which is determined to meet SLA, this is also done in ¶0058-59 based on resource distribution].
Akman teaches slice parameters that are determined and stored at the SAF based on SLAs for a slice when a slice is to be configured, where slice attributes are determined from SLA and slice parameters are allocated to create a slice, but the reference does not expressly teach the template that is used for the generation of the slice as clearly as the claimed invention, however Tang teaches more clearly that the network entity creating a slice uses the configuration as determined in Akman which may be a network slice template, wherein the network slice template indicates parameters for the network slice [¶0061 network creates a network slice using a network slice template, Figure 2, wherein ¶0112-114 templates includes slice parameters that are to be modified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to more clearly teach that the network slice template with parameters is specifically used for the instantiation as in Tang. Akman teaches the network holding parameters corresponding to each slice based on the slice SLA and configuring the slices based on an original configuration set which can be modified when thresholds are not met, and it would have been obvious to call this configuration the network template that is used to instantiate the slice in the first place as in Tang who teaches this is a common technique in 3GPP for providing customized slices for different types of communication on same infrastructure ¶0060.

Regarding claim 3, Akman-Tang teaches:
The method of claim 1, wherein the performance information identifies at least one of: a key performance indicator associated with the network slice providing the service [Akman ¶0070-75 KPIs collected Figure 6-7], or a key quality indicator associated with the network slice providing the service.

Regarding claim 4, Akman-Tang teaches:
The method of claim 1, wherein monitoring the performance of the network slice comprises: identifying, from the network slice orchestrator, a network resource allocation of the instantiation of the [Akman ¶0058-65, ¶0070-75, determine network resource allocation see table in ¶0058, indicating resource allocation of a slice in a cell to provide a resource i.e. throughput]; identifying a resource configuration of the network slice template [Akman ¶0058-59, resource configuration of the template identified as a resource configuration that is supposed to provide service according to the SLA throughput requirements]; and determining the performance of the network slice based on whether the network resource allocation matches the resource configuration [Akman ¶0058-59 determine allocation of resources does not match the configuration i.e. the resource provided or allocated throughput is not the same as the throughput intentionally configured for the slice according to SLA policies].

Regarding claim 7, Akman-Tang teaches:
The method of claim 1, wherein causing the network slice orchestrator to update the instantiation comprises at least one of: providing resource information associated with available resources that are to be included in the instantiation, or indicating, via a notification, that a resource of the instantiation is to be removed from the instantiation [Akman ¶0072-75 includes providing resource information associated with available i.e. resource to be allocated in instantiation].

Regarding claim 8, Akman teaches:
A device, comprising: one or more memories; and one or more processors coupled to the one or more memories [Figure 4A-4B, SMO ¶0077-78], configured to: store, in an entry of a data structure, a network slice template associated with a network slice of a network [Figure 4A-4B shows SAF 400, considered device, and ¶0072 teaches receiving at least a slice type and SLA considered information identifying a “network slice template” see ¶0039 wherein the conditions in the SLA / slice type correspond to or identify specific parameters that are used in configuring the slice such as PRB utilization, MCS levels, DRX, etc. thus the slice is instantiated according to these parameters and these parameters ¶032, ¶0039,  are further modified ¶0073-78, and see ¶0066 slice parameters stored at SAF considered templates stored Figure 5 NRT database 507]; 
[¶0032, ¶0039 slice configured based on parameters or a template identified by SLAs]
store, in the entry, a quality of service (QoS) profile for the network slice, wherein the QoS profile includes a plurality of performance metrics for corresponding QoS parameters associated with providing a service [¶0071-72, SAF determines, for each slice according to SLA and current configuration, KPI target values and threshold values, considered a QoS profile defining performance metrics for that slice associated with the slice’s service, these paragraphs and ¶0040, ¶0066 showing that SMO comprising SAF stores these values]; 
monitor, based on the QoS profile, a performance indicator of an instantiation of the network slice, wherein the performance indicator is associated with a QoS parameter of the QoS profile [Figure 6-7. ¶0072-73, collect KPIs for each slice and monitor KPI based on target / threshold values see Figure 6 601-681, Figure 7 step 602-605 see ¶008 which specifies that monitoring KPIs means comparing against threshold, this is also done in ¶0058-59 based on resource distribution]; 
determine that the performance indicator is outside of a threshold range of a performance metric of the QoS parameter [¶0075 determine slice SLAs are not met as in ¶0008 wherein comparing with threshold considered to result in being outside a range i.e. does not meet SLA requirements regarding KPIs, this is also done in ¶0058-59 based on resource distribution]; 
determine, based on determining that the performance indicator is outside of the threshold range, a slice modification to the network slice template; and provide the slice modification to a network slice orchestrator to cause the network slice orchestrator to configure a resource, of the network, according to the slice modification and the network slice template  [¶0073-75, update slice parameters to adjust slice to meet SLA requirements e.g. redistributes slice resources, computes new slice resource parameters to realize slice resource parameters according to redistribution, which is determined to meet SLA, configuration provided to gNB which may be a network slice orchestrator, this is also done in ¶0058-59 based on resource distribution].
Akman teaches slice parameters that are determined and stored at the SAF based on SLAs for a slice when a slice is to be configured, where slice attributes are determined from SLA and slice parameters are allocated to create a slice, but the reference does not expressly teach the template that is [¶0061 network creates a network slice using a network slice template, Figure 2, wherein ¶0112-114 templates includes slice parameters that are to be modified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to more clearly teach that the network slice template with parameters is specifically used for the instantiation as in Tang. Akman teaches the network holding parameters corresponding to each slice based on the slice SLA and configuring the slices based on an original configuration set which can be modified when thresholds are not met, and it would have been obvious to call this configuration the network template that is used to instantiate the slice in the first place as in Tang who teaches this is a common technique in 3GPP for providing customized slices for different types of communication on same infrastructure ¶0060.

Regarding claim 9, Akman-Tang teaches:
The device of claim 8, wherein the QoS profile is associated with at least one of: an ultra-reliable, low-latency communication service, an enhanced-mobile broadband communication service, or a massive machine type communication service [Akman ¶0005 teach conventional slice types including eMBB see also ¶0039 URLLC].

Regarding claim 10, Akman-Tang teaches:
The device of claim 8, wherein the QoS parameter comprises at least one of: bandwidth for providing the service, an end-to-end latency for providing the service, a packet-loss rate associated with providing the service, an availability to provide the service, a minimum throughput for providing the service, a maximum throughput for providing the service, or a coverage area in which the service is to be provided [Akman ¶0029 shows several QoS parameters including latency, throughput, also in ¶0039, ¶0057-64 regarding throughput].


The device of claim 8, wherein the one or more processors, when providing the slice modification, are configured to at least one of: provide resource information associated with configuring the resource, or indicate, via a notification, that the resource is to be removed from the instantiation [Akman ¶0075 includes providing resource information associated with available i.e. resource to be allocated in instantiation].

Regarding claim 15, Akman teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to [Figure 4A-4B, SMO ¶0077-78]: store a network slice template associated with a network slice of a network [Figure 4A-4B shows SAF 400, considered device, and ¶0072 teaches receiving at least a slice type and SLA considered information identifying a “network slice template” see ¶0039 wherein the conditions in the SLA / slice type correspond to or identify specific parameters that are used in configuring the slice such as PRB utilization, MCS levels, DRX, etc. thus the slice is instantiated according to these parameters and these parameters ¶032, ¶0039,  are further modified ¶0073-78, and see ¶0066 slice parameters stored at SAF considered templates stored Figure 5 NRT database 507]; 
wherein the network slice template indicates configuration for the network slice and [¶0032, ¶0039 slice configured based on parameters or a template identified by SLAs]; 
monitor a network resource allocation of an instantiation of the network slice in association with the network slice providing a service [Figure 6-7. ¶0072-73, collect KPIs for each slice and monitor KPI based on target / threshold values see Figure 6 601-681, Figure 7 step 602-605 see ¶008 which specifies that monitoring KPIs means comparing against threshold, this is also done in ¶0058-59 based on resource distribution]; determine, based on the network slice template and the network resource allocation, a performance indicator for a quality of service (QoS) parameter of the network slice ¶0071-72, SAF determines, for each slice according to SLA, KPI target values and threshold values, considered a QoS profile defining performance metrics for that slice associated with the slice’s service]; determine, based on the performance indicator being outside of a threshold range of a performance metric [¶0075 determine slice SLAs are not met as in ¶0008 wherein comparing with threshold considered to result in being outside a range i.e. does not meet SLA requirements regarding KPIs, this is also done in ¶0058-59 based on resource distribution], a slice modification to the instantiation, wherein the performance metric is associated with the QoS parameter; and cause a network slice orchestrator to configure a resource of the instantiation according to the slice modification [¶0073-75, update slice parameters to adjust slice to meet SLA requirements e.g. redistributes slice resources, computes new slice resource parameters to realize slice resource parameters according to redistribution, which is determined to meet SLA, configuration provided to gNB which may be a network slice orchestrator, this is also done in ¶0058-59 based on resource distribution].
Akman teaches slice parameters that are determined and stored at the SAF based on SLAs for a slice when a slice is to be configured, where slice attributes are determined from SLA and slice parameters are allocated to create a slice, but the reference does not expressly teach the template that is used for the generation of the slice as clearly as the claimed invention, however Tang teaches more clearly that the network entity creating a slice uses the configuration as determined in Akman which may be a network slice template, wherein the network slice template indicates parameters for the network slice [¶0061 network creates a network slice using a network slice template, Figure 2, wherein ¶0112-114 templates includes slice parameters that are to be modified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to more clearly teach that the network slice template with parameters is specifically used for the instantiation as in Tang. Akman teaches the network holding parameters corresponding to each slice based on the slice SLA and configuring the slices based on an original configuration set which can be modified when thresholds are not met, and it would have been obvious to call this configuration the network template that is used to instantiate the slice in the first place as in Tang who teaches this is a common technique in 3GPP for providing customized slices for different types of communication on same infrastructure ¶0060.


Regarding claim 19, Akman-Tang teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to cause the network slice orchestrator to configure the resource, cause the one or more processors to at least one of: provide resource information associated with configuring the resource, or indicate, via a notification, that the resource is to be removed from the instantiation [Akman ¶0070-75 includes providing resource information associated with available i.e. resource to be allocated in instantiation, this is also done in ¶0058-59 based on resource distribution].

Regarding claim 20, Akman-Tang teaches:
The non-transitory computer-readable medium of claim 15, wherein the network slice template is stored in an entry of a data structure [Akman Figure 4A-4B shows SAF 400, considered device, and ¶0072 teaches receiving at least a slice type and SLA considered information identifying a network slice template i.e. network slice and corresponding configuration of the slice as identified in ¶0073, ¶0058-64 wherein slice current configuration i.e. template identified and slice instantiated according to slice as each slice is currently using the configuration identified by the SAF see i.e. activate and instantiate a slice with a UE ¶0032 using an initial configuration, ¶0066 slice parameters stored at SAF considered templates stored], and wherein the one or more instructions, when executed, further cause the one or more processors to: modify the entry to identify the slice modification in association with the network slice template[[Akman ¶0074-75 new configuration implement i.e. entry with old configuration is modified see ¶0044 and ¶0066 slice parameters stored and thus these entries are modified].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Kousaridas et al. (“Kousaridas”) (US 20210274387 A1).

Regarding claim 2, Akman-Tang teaches the method of claim 1.
Akman teaches modifying a slice but does not expressly teach preconfiguring slice templates however Kousaridas teaches preconfiguring the network slice template to permit the network slice to provide the service via a particular configuration of resources of the network [¶0235-238, configuring and creating a slice template means mapping requirements to policies and functions considered a template that permits the service e.g. P-QoS function, via a resource management policy related to resources to be used for the slice considered particular configuration of resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach preconfiguring the network slice template. Akman teaches network slice template and it would have been obvious to modify Akman to teach preconfiguring to permit a service as in Kousaridas who teaches this configuration for network slicing is a key 5G requirement for enabling the verticals to operate on an end-to-end logical sub-network, e.g., after an agreement with the network operator ¶0235.

Claim 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Senarath et al. (“Senarath”) (US 20180270073 A1).

Regarding claim 5, Akman-Tang teaches:
The method of claim 1, wherein determining the slice modification comprises: accessing a network resource inventory of the network [Akman ¶0072-75 compute and determine available resources for redistribution considered accessing an inventory in determining resources and configuring new resources available for modification, see ¶0034]; and selecting a resource, identified in the network resource inventory, that is to be included in the instantiation to cause the performance indicator to be within the threshold range [Akman ¶0075 select i.e. send slice configuration with new resources computed for the slices see also ¶0034].
[¶0174, network device determines KPI values and accesses network inventory to determine available resources for adding to enhance KPI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach accessing the inventory. Akman teaches network slice template and redistributing available resources and it would have been obvious to modify Akman to teach accessing an inventory as in Senarath who teaches accessing available resources in an inventory as part of addressing a need for automated processes to support the illustrated vertical end-to-end, customer operations processes of fulfilment, assurance, and billing, as well as operations support and readiness processes ¶0005.

Regarding claim 12, Akman-Tang teaches:
The device of claim 8, wherein the one or more processors, when determining the slice modification, are configured to: access a network resource inventory of the network [Akman ¶0072-75 compute and determine available resources for redistribution considered accessing an inventory in determining resources and configuring new resources available for modification, see ¶0034], and determine a configuration of the resource that is associated with adding the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0075 select i.e. send slice configuration with new resources computed for the slices see also ¶0034].
Akman teaches accessing resource via redistributing resources that are available but does not expressly teach accessing an inventory indicating available resources however Senarath teaches accessing a network resource inventory of the network wherein the network resource inventory identifies available resources of the network [¶0174, network device determines KPI values and accesses network inventory to determine available resources for adding to enhance KPI].
.

Claim 6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Cui et al. (“Cui”) (US 20200008105 A1).

Regarding claim 6, Akman-Tang teaches:
The method of claim 1, wherein determining the slice modification comprises: identifying a network resource allocation of the network slice [Akman ¶0034, ¶0072-76, SLA and slice type allow for identifying resource allocation se also ¶0058-64 where observation times during which resource allocation identified for a slice], and selecting a resource of the network resource allocation that is to be modified to cause the performance indicator to be within the threshold range [Akman ¶0072-76 modify distribution of resources i.e. select resources to be modified to meet threshold range]
Akman teaches modifying resources but not expressly removing a resource however Cui teaches
 selecting a resource of the network resource allocation that is to be removed from the network resource allocation to cause the performance indicator to be within the threshold range [¶0059-64, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach removing a resource in the redistribution. Akman teaches redistributing resources which could easily removing a resource but this is not expressly stated 

Regarding claim 13, Akman-Tang teaches:
	The device of claim 8, wherein the one or more processors, when determining the slice modification, are configured to: identify that the resource is utilized within a network resource allocation of the network slice [Akman ¶0034, ¶0072-76, SLA and slice type allow for identifying resource allocation se also ¶0058-64 where observation times during which resource allocation identified for a slice]; and determine a configuration of the resource that is associated with the resource being modified to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0072-76 modify distribution of resources i.e. select resources to be modified to meet threshold range].
Akman teaches modifying resources but not expressly removing a resource however Cui teaches
 determine a configuration of the resource that is associated with the resource being removed from the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0059, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach removing a resource in the redistribution. Akman teaches redistributing resources which could easily removing a resource but this is not expressly stated however it would have been an obvious modification to include removing a resource as in Cui who teaches this allows for dynamic resource allocation to meet SLA, network load ¶0059.

Regarding claim 18, Akman-Tang teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the slice modification, cause the one or more processors to: determine that the network resource allocation involves a different modification of [Akman ¶0072-76, determine resources different from a preferred i.e. modified configuration of resources to meet SLA target values]; and determine a configuration of the resource associated with modifying the resource from the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0072-76 determine modification and reconfigure resources to meet SLA target value see also ¶0058-59].
Akman teaches modifying resources but not expressly removing a resource however Cui teaches
 determine that the network resource allocation involves a larger quantity of resources than a configuration of resources associated with the network slice template; and determine a configuration of the resource associated with removing the resource from the instantiation to cause the performance indicator to be within the threshold range [¶0059-64, resource management function in network determines to modify a slice by removing resources to meet policies / load conditions, thus the determination of the new configuration involves determining the current configuration involves more resources than the new configuration as the resources are determined to be removed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach removing a resource in the redistribution. Akman teaches redistributing resources which could easily removing a resource but this is not expressly stated however it would have been an obvious modification to include removing a resource as in Cui who teaches this allows for dynamic resource allocation to meet SLA, network load ¶0059.

	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Sun et al. (“Sun”) (US 20190260690 A1).

Regarding claim 11, Akman-Tang teaches The device of claim 8, wherein the one or more processors are further configured to: update the slice modification [Akman ¶0074-75 new configuration implement i.e. entry with old configuration updated to new configuration ¶0044 and ¶0066 slice parameters stored]. 
[¶0025, ¶0181, updated slice parameters are used to update entry corresponding to a slice to indicate slice modification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach updating an entry with modification of a slice. Akman teaches modifying a configuration of a slice and these configurations are stored thus it would have been obvious to modify Akman to expressly teach updating an entry as in Sun who teaches this allows for automated slicing operation and maintenance to manage physical and virtualized network functions in a flexible manner ¶0004.

	Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Xu et al. (“Xu”) (US 20200163011 A1).

Regarding claim 16, Akman-Tang teaches The non-transitory computer-readable medium of claim 15, wherein the network slice template and the performance metric of the QoS parameter are received [Akman ¶0058-64, ¶0072-75 template configuration and parameter received at the module].
Akman teaches receiving this information but does not teach OSS/BSS nodes in the network however Xu teaches from an operation support system and business support system (OSS/BSS) of the network [¶0105, SMF exchanges information and is part of OSS integrated in BSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akman to expressly teach nodes including OSS/BSS. Akman teaches exchanging information with the network and it would have been obvious to modify Akman such that the network includes OSS and BSS as in Xu who teaches this is conventional configuration ¶0098-105 thus it would have been an obvious combination of prior art techniques according to known methods.

17 rejected under 35 U.S.C. 103 as being unpatentable over Akman et al. (“Akman”) (US 20210160153 A1, effective filing date of provisional application 62/940,887 filed Nov. 27, 2019) in view of Tang et al. (“Tang”) (US 20190123963 A1) and Bor-Yaliniz et al. (“Bor-Yaliniz”) (US 20200154292 A1).

Regarding claim 17, Akman-Tang teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the slice modification, cause the one or more processors to: determine that the network resource allocation involves an amount of resources than a configuration of resources associated with the network slice template [Akman ¶0072-76, determine resources different from a preferred i.e. modified configuration of resources to meet SLA target values]; identify, based on a network resource inventory, that the resource is available to improve the performance indicator; and determine a configuration of the resource associated with modifying the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [Akman ¶0072-76, determine modification of the resources based on available resources as available resources are configured for the modified slice to place the target values within range of SLA]. 
Akman teaches modifying resources but does not teach determining resources are less than a configuration however Bor-Yaliniz teaches determine that the network resource allocation involves a smaller quantity of resources than a configuration of resources associated with the network slice template [¶0277-282, determine to increase resources based on measurements and determine that the increase of resources is allowed by SLA i.e. the SLA indicates a configuration with more resources than the current configuration thus the current configuration includes a smaller quantity of resources]; identify, based on a network resource inventory, that the resource is available to improve the performance indicator; and determine a configuration of the resource associated with adding the resource to the instantiation to cause the performance indicator to be within the threshold range, wherein the slice modification is determined based on the configuration of the resource [¶0277-282, determine to increase resources for handling load for dealing with predicted service load].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY L VOGEL/Primary Examiner, Art Unit 2478